Citation Nr: 0500382	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  97-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Lee Ann Swarm, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 24, 1972 to 
October 5, 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
December 1996, which denied claims of entitlement to service 
connection for a back disorder and a "character and 
behavioral" disorder on the grounds that no new and material 
evidence had been submitted to reopen the claims.  Appeal to 
the Board was perfected.  In February 2000, the Board 
reopened both claims.  Further development was undertaken 
consistent with the Board's August 2003 remand order.  A May 
2004 rating decision granted service connection for 
schizophrenia, chronic and paranoid, and assigned a 100 
percent disability evaluation therefor, effective August 3, 
1996.  Accordingly, the only issue now before the Board 
concerns the back disability.      

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  In September 1997, the veteran 
testified before a Decision Review Officer of the RO.  The 
hearing transcript is of record.


FINDINGS OF FACT

1.  The veteran had a low back injury in service, in August 
1972.  He was struck in the low back with a foot locker.    

2.  The medical evidence indicates that there likely is no 
etiological relationship between the 1972 injury and the 
current low back disability. 

3.  The earliest medical evidence of degenerative or 
arthritic changes in the lumbar spine is dated many decades 
after discharge from active duty.



CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, as is the case here.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision of the agency of original 
jurisdiction (AOJ) from which the appeal arises.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In the Statement of the 
Case (SOC) and several Supplemental SOCs (SSOCs) issued 
between 1998 and 2004, the RO kept the veteran abreast of the 
status of the case by explaining therein what the evidence 
must show to result in service connection for the claims back 
disorder, what evidence had been obtained and associated with 
the claims folder, and why the record still does not support 
a favorable resolution of the claim.  It also is noted that, 
in the November 2002 SSOC, the RO set forth 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5106, 5107; and 38 C.F.R. § 3.159, 
concerning the duties to notify and assist, and the veteran's 
and VA's respective responsibilities in claim development.  
The regulations in 38 C.F.R. § 3.159 set forth in this SSOC 
included a provision that requires VA to ask a claimant 
whether he has any evidence in his possession pertinent to 
the claim.  The veteran apparently did not respond to the 
November 2002 SSOC with further evidence or relevant 
information; rather, in early November 2002, he wrote the RO 
that he does not plan to submit additional evidence and asked 
the RO to immediately certify his appeal for Board review.  

The record indicates that one piece of new evidence - the 
report of a March 2004 VA compensation and pension (C&P) 
orthopedic examination - was associated with the claims file 
after the veteran wrote the RO indicating his desire for 
immediate appellate review.  Thus, the RO issued an updated 
SSOC in May 2004 encompassing a discussion of the examination 
findings.  This SSOC also set forth 38 C.F.R. § 3.159.  The 
veteran neither responded to this SSOC, nor submitted 
additional evidence in support of the claim.               

In this case, VCAA notice appears to have been accomplished 
with post-AOJ decision SOC and SSOCs, as opposed to letter(s) 
specifically discussing VCAA.  This is a technical defect 
that posed no prejudice to the veteran.  First, VCAA was 
noted enacted until about four years after the issuance of 
the adverse AOJ rating decision from which this appeal 
arises.  Accordingly, no VCAA notice was required at that 
time.  Subsequent to the enactment of the law, during the 
lengthy appeal period of some eight years since the 
unfavorable AOJ decision, VA notified the veteran of VCAA 
statutory provisions and VA regulations implementing VCAA, 
and placed him on notice as to what the law requires for a 
favorable determination on the back disability service 
connection claim.  He had ample opportunity during the appeal 
period to provide relevant evidence or to ask VA for 
assistance in obtaining such evidence.  He also had an 
opportunity to provide testimonial evidence or ask for 
further assistance at a Board hearing, but chose not to 
exercise this right.  He testified at an RO hearing.  In 
addition, the Board reviewed this case twice, resolving the 
claim favorably in 2000 to the extent that it reopened the 
previously denied claim, and ordering further evidentiary 
development, including the provision of a C&P medical 
examination appropriate to the claim, in August 2003.  It 
also is noted that neither the veteran nor his representative 
has indicated that there exists relevant evidence not in the 
record due to a VCAA notice defect.  On the contrary, as 
discussed earlier, the veteran himself stated in November 
2002 that he has no other relevant evidence to support his 
claim.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be necessary 
at times to include situations where, as here, VCAA was not 
even in effect when the unfavorable AOJ decision was issued.  
The Board has conducted such an evaluation here and has 
determined that adequate notice was provided here.  The 
record is not incomplete due to VA action or inaction with 
respect to VCAA notification.    

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, 
Social Security Administration (SSA) disability claim 
records, the veteran's written statements related to the 
claim, post-service medical records, and the RO hearing 
transcript, and associated them with the claims folder.  The 
Board's August 2003 remand directives were completed.  The 
veteran was given an opportunity to personally testify before 
the Board in connection with this appeal, but declined to do 
so.  He was afforded an appropriate C&P medical examination.  
Nothing in the record indicates that the veteran had 
identified relevant records for which he wanted VA's 
assistance in obtaining to which the RO failed to respond 
with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations - Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) existence of a 
current disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when the 
disability in question is manifested to a compensable degree 
within a year after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

III.  Evidence and Analysis

The Board has an obligation to provide sufficient bases and 
rationale for its decision.  However, it is not required to 
discuss in detail each and every piece of evidence in the 
claims folder.  The evidentiary record is fairly voluminous 
and includes lay and medical evidence apparently unrelated to 
the issue on appeal (e.g., that concerning a psychiatric 
disorder).  Accordingly, the Board summarizes as appropriate 
the evidence specific to the claimed back disability.    

The veteran's service entrance medical examination report, 
dated about a week before the date of commencement of active 
service, indicates normal clinical findings for the 
musculoskeletal system.  The veteran himself denied having, 
or having had, recurrent back pain, or bone or joint 
deformity in a July 1972 enlistment report of medical 
history.  In August 1972, the veteran reported a back injury 
caused by being struck with a foot locker.  On several 
occasions in August 1972, he complained of pain in the low 
back or the small of the back.  The veteran was diagnosed 
with low back strain and muscle spasm.  X-ray studies of the 
lumbar spine yielded negative results; range of motion was 
described as "good."  The veteran was advised to apply a 
topical balm and take warm baths, and apparently was given 
pain medication.  The records further indicate an impression 
that the veteran might have had paravertebral spasm 
associated with scoliosis; however, several days after the 
report of the injury, the veteran was determined to have 
responded to treatment and was discharged to light duty, with 
medication.  At the time of discharge to duty, the diagnosis 
was low back strain.      

In late September 1972, about a week before the actual date 
of discharge, the veteran executed a statement that he had 
been examined during the prior 60 days and that he had been 
determined to be qualified for separation from service.  The 
Board notes that the veteran was discharged for problems not 
related to the back injury; that is, the service medical 
records show a determination that the veteran was accepted 
for service due to a "gross recruiting error," and that he 
was discharged for reason of unsuitability due to poor 
performance associated with a "character and behavioral" 
disorder.                

As for post-service evidence, the record includes what 
appears to be a general medical examination report, issued by 
a private physician in January 1990.  With respect to the 
veteran's musculoskeletal system, the lumbar spine X-ray 
findings were normal and the veteran had normal spinal range 
of motion.  No paravertebral spasm was noted in the lumbar 
spine.  The record also contains an October 1995 radiology 
report (private facility) documenting a probable non-
displaced coccyx fracture.  It is not known whether the 
veteran had a coccyx injury in or around 1995, or whether 
this radiology finding has any relationship to the complaints 
about low back pain in service.  In any event, this radiology 
report concerns the coccyx specifically, and not any abnormal 
findings related to bones above the coccyx (lower spine).  

A private physician's (Dr. W.A.R.) records, dated in 1996-
1997, apparently associated with a SSA disability benefits 
application, refer to "low back syndrome" due to a 
combination of injuries in 1972 (apparently referring to the 
in-service incident) and in 1995 (possibly referring to a 
coccyx fracture).  This reference appears to have been based 
upon history given by the veteran.  This doctor also wrote in 
September 1997 that he had treated the veteran since 1979 due 
to the 1972 back injury.  However, there is no discussion in 
any of Dr. W.A.R.'s records as to the bases or rationale for 
the statement suggesting a link between the in-service injury 
and the "low back syndrome."         

The record also includes the veteran's testimony given at the 
1997 RO hearing.  As documented in the hearing transcript, 
the veteran testified that he receives SSA disability 
benefits based upon a psychiatric disorder.  He further 
described the in-service incident involving the foot locker.  
He also described this incident in a handwritten statement 
received in August 1998.

Also of record are VA medical center outpatient care records, 
which refer to history of back injury and diagnoses in 2000 
of backache, not otherwise specified, and chronic low back 
pain.  The veteran apparently was issued a back brace in or 
around 2000, at a VA facility. 

Finally, the record includes a March 2004 VA C&P orthopedic 
examination report, issued after a review of the veteran's 
medical history as documented in the claims folder.  The 
examiner noted that the veteran appears to have thoracic 
dextroscoliosis.  The diagnoses were mild lumbosacral 
degenerative disc disease, as confirmed by X-ray findings, 
and history of lumbar strain.  After considering 
contemporaneous examination findings and the veteran's 
medical history, including that of the in-service back 
injury, the examiner concluded that the etiology of the mild 
lumbar degenerative disc disease is not due to the in-service 
injury.

The evidentiary record, in sum, indicates that, while the 
veteran did have a low back injury in service, it is not the 
cause of chronic back problems for which he now seeks service 
connection.  Moreover, the veteran might have suffered an 
intercurrent back and/or coccyx injury (in or around the mid-
1990s), which could have played some role in the chronic back 
pain the veteran now has; however, the record does not 
explicitly address this issue.  Without sufficient evidence 
in the form of a medical opinion, including adequate 
rationale for such opinion, linking the 1972 injury to the 
current back problems, the Board inquired whether presumptive 
service connection is permissible based upon evidence of 
arthritic or degenerative changes in the lumbar spine.  
Because the earliest evidence of abnormal radiology findings 
in the spine is dated decades after discharge from service, 
presumptive service connection is not possible.      

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
Therefore, the benefit-of-reasonable doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).








 
ORDER

Service connection for a low back disorder is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


